DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed a printing apparatus comprising: 
 	a media bin; 
 	an optical sensor arranged to transmit photons toward the media bin and receive the photons reflected from the media bin; 
 	a controller to: 
 	determine a distance between a surface facing the optical sensor and the optical sensor based on a time of flight for the photons transmitted and received back at the optical sensor after reflection from the surface: 
 	determine whether the media bin is considered empty based on a distance threshold and the determined distance, 
 	wherein the distance threshold is based on a distance between the optical sensor and an opposing side of a media bin facing the optical sensor; 
 	determine a reflectivity value of the surface facing the optical sensor when the determined distance is within the distance threshold; and 
 	determine whether at least one print media is on the media bin based on the reflectivity value of the surface.

3. 	The Applicant also disclosed substantially the same subject matters in independent claims 12 and 15.

4.	U.S. Patent application publication number 2009/0317097 to Shiraki et al. disclosed a similar invention (see Office Correspondence sent on 05/26/2021). Unlike in the instant application, Shiraki et al. are silent about “determine a distance between a surface facing the optical sensor and the optical sensor based on a time of flight for the photons transmitted and received back at the optical sensor after reflection from the surface: determine whether the media bin is considered empty based on a distance threshold and the determined distance, wherein the distance threshold is based on a distance between the optical sensor and an opposing side of a media bin facing the optical sensor; determine a reflectivity value of the surface facing the optical sensor when the determined distance is within the distance threshold; and determine whether at least one print media is on the media bin based on the reflectivity value of the surface”.
 5.	Shiraki et al. are also silent about similar limitations in independent claims 12 and 15.

6.	U.S. Patent application publication number 2016/0176630 to Shahabdeen also disclosed a similar invention (see Office Correspondence sent on 05/26/2021). Unlike in the instant application, Shahabdeen is silent about “determine whether the media bin is considered empty based on a distance threshold and the determined distance, wherein the distance threshold is based on a distance between the optical sensor and an opposing side of a media bin facing the optical sensor; determine a reflectivity value of the surface facing the optical sensor when the determined distance is within the distance threshold; and determine whether at least one print media is on the media bin based on the reflectivity value of the surface”. 
7.	Shahabdeen is also silent about similar limitations in independent claims 12 and 15.

8.	U.S. Patent application publication number 2003/0098984 to Botten et al. also disclosed a similar invention (see Office Correspondence sent on 05/26/2021). Unlike in the instant 
9.	Botten et al. are also silent about similar limitations in independent claims 12 and 15.

10.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853